Citation Nr: 0607952	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran testified 
before the undersigned at a personal hearing conducted at the 
RO in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has indicated that he has been receiving Social 
Security Administration (SSA) disability benefits since about 
2000.  He had been found to be disabled because of his knees.  
The RO initially requested the SSA records in February 2005; 
follow-up requests were made in April and June 2005.  The SSA 
never responded.  Under 38 C.F.R. § 3.159(c)(2) (2005), VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include those from other Federal agencies, such as 
the Social Security Administration.  VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has stressed the need to obtain SSA medical records in cases 
involving VA claims; any Administrative Law Judge's decision 
should also be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992).  Therefore it is found that this case 
must be remanded so that the SSA records may be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The SSA must be contacted and 
requested to provide copies of the medical 
records relied upon in awarding the 
veteran disability benefits.  VA must 
continue its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If there are no such records 
available, it should be so stated, in 
writing, for the record.  In addition, if 
the SSA records are unavailable, notify 
the veteran of the inability to obtain 
this evidence in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b)(2) 
(West 2002) and 38 C.F.R. § 3.159(e) 
(2005).

2.  Once the above-requested development 
has been completed and all available 
records have been associated with the 
claims folder, the veteran's claims for 
service connection for right ankle and 
bilateral knee disorders must be 
readjudicated.  If the decisions remain 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

